Citation Nr: 1512297	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.

3. Entitlement to service connection for tinnitus.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

In March 2014, the Board remanded these issues for additional development.  They have now returned to the Board for appellate review.  

The issues of entitlement to service connection for a left ear hearing loss disability, entitlement to service connection for tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a Veteran served at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of that service, the disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran who served during a period of war, or after December 31, 1946, will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the pre-existence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has alleged that he has bilateral hearing loss disability due to acoustic trauma during active service.  The Board finds that the evidence suggests it is reasonable to adjudicate his right and left ear hearing loss disabilities separately, and as was noted above, left ear hearing loss is discussed in the remand portion below.  With regard to the Veteran's claims of acoustic trauma in service, the Board notes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was armor recon specialist and that he was assigned to an infantry unit while serving in Germany for nearly 17 months.  Based on his MOS and his assignment to an infantry unit, the Board concedes that the Veteran was exposed to some degree of noise while on active service.  

A review of the Veteran's service medical records show that at the time of his February 1973 induction examination, the Veteran had some degree of decreased hearing acuity in his right ear; however, a hearing loss disability of either ear was not diagnosed at that time and therefore he is presumed to have been in sound condition at the time of his entry onto active service.  Additionally, the Veteran's January 1975 separation examination shows a 10 degree shift in the Veteran's hearing acuity in the right ear at the 4000 hertz level, measured at 45 decibels; which the Board notes is diagnosable hearing loss for VA purposes.  38 C.F.R. § 3.385.  Further, on the associated report of medical history, the Veteran reported a history of hearing loss.  The remainder of the Veteran's service medical records are silent for any complaints or treatment for right ear hearing loss.

Almost immediately upon separation from active service, in June 1975, the Veteran was afforded an audiogram at the VAMC.  At that time, a worsening of the Veteran's hearing acuity in the right ear at the 4000 hertz level was noted, measured at 55 decibels.  Notably, a 55 decibel loss at one level more than meets the criteria to be considered disabling per VA regulations.  38 C.F.R. § 3.385.

At an October 2010 VA audiological evaluation, the Veteran's right ear hearing loss was shown to have worsened considerably, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
75

The average pure tone threshold was 45 and speech audiometry revealed speech recognition ability of 94 percent.  The examiner assigned a diagnosis of sensorineural hearing loss, moderate to severe, in the right ear.  At the time of the examination, the examiner did not have the claims file to review and was unable to form an opinion with regard to etiology. 

In a January 2011 addendum opinion, the October 2010 examiner, after reviewing the claims file, opined that the Veteran's right ear hearing loss may have pre-existed active service and that it was less likely than not that his current hearing loss was a result of or aggravated by military noise exposure, but was more likely caused by post-service occupational noise exposure, presbycusis, or other etiology.  The examiner noted that the Veteran entered service with some decreased hearing acuity and that the Veteran had a significant history of pre-service occupational noise exposure.  The examiner also noted that the configuration of the Veteran's hearing loss was consistent with a history of noise exposure and that he reported symptoms of hearing loss shortly after separation from active service.  

As noted above, the Veteran was not diagnosed with a hearing loss disability at the time of his entry onto active service and was therefore presumed sound.  As such, for the examiner to opine that the Veteran "may have had" a right ear hearing loss disability that pre-existed active service is speculative and not supported by the evidence of record.  Therefore, the Board finds the January 2011 VA opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

At an October 2014 VA examination, the Veteran's right ear hearing loss was shown to have worsened since his October 2010 examinations.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
60
80

The average pure tone threshold remained 45 and speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner noted a continued diagnosis of sensorineural hearing loss and noted that she was unable to form an etiological opinion because the Veteran's service medical records were not made available for review.  

After review of the evidence of record, the Board notes that there is both unfavorable and favorable evidence regarding the question of whether the Veteran has a right ear hearing loss disability related to his active service.  The October 2010 VA examiner opined in her January 2011 addendum that the Veteran's right ear hearing loss was not related to his active service and there is no positive nexus opinion currently of record.  

However, the Board notes that hearing loss, an organic disease of the nervous system, is subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a), and that service connection may additionally be granted by way of the chronicity or continuity-of-symptomatology provisions of 38 C.F.R. §§ 3.303 and 3.309(a).  Here, in-service noise exposure has been conceded.  Additionally, on his January 1975 separation examination, the Veteran reported symptoms of hearing loss and his audiological examination revealed hearing acuity in the right ear that met the VA requirements for a hearing loss disability.  Further, a June 1975 VA audiogram showed that the Veteran's hearing acuity in the right ear continued to worsen within a year of separation from active service, remaining disabling for VA purposes, and the October 2010 and October 2014 show that the Veteran continues to have a right ear hearing loss disability at the present time.  Thus, based on the evidence of record, a chronic right ear hearing loss was shown in service and shortly after service, and service connection would therefore be warranted based on either chronicity or continuity of symptoms.  

Therefore, upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran has had a right ear hearing loss disability since active service is in relative equipoise.  Consequently, resolving doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for right ear hearing loss disability is granted. 


REMAND

Unfortunately, the Board finds that further remand is required before the Veteran's remaining claims on appeal are decided.  

In its March 2014 remand, the Board directed that the Veteran's claims file be forwarded to the January 2011 VA examiner for an addendum to the January 2011 VA opinion.  The Board instructed that the examiner review the Veteran's claims file prior to providing the requested opinion.  

The Board notes that it appears that the January 2011 VA examiner was not available and so, appropriately, the Veteran was afforded a new VA audiological evaluation with a new VA examiner in October 2014.  However, the October 2014 VA examiner was not provided with the entirety of the Veteran's claims file, which includes a physical claims file, a VBMS file, and a Virtual VA file.  Based on the October 2014 VA examination report, it appears the VA examiner was only provided with the VBMS file, which at the time of the October 2014 VA examination contained only five documents and none of the documents pertinent to the Veteran's claims on appeal, to include his service medical records.  

Therefore, the Board finds that the development conducted does not comply with the directives of the March 2014 remand.  Compliance with a remand is not discretionary, and the failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional remand is unfortunately necessary before a decision can be made in the appeal.

Additionally, attempts to identify and obtain current treatment records should also be made before a decision is rendered with regard to this issue.  Also, the Board notes that the record indicates that the Veteran has reported periods of homelessness and that recent mailings have returned undelivered.  As such, efforts should be made to verify his current mailing address to ensure he receives notification of further efforts to develop his claims on appeal. 

Finally, in the March 2014 remand, the Board determined that the issue of entitlement to a TDIU was inextricably intertwined with the other remanded issues on appeal.  The Board finds that this is still the case and as such, the issue of entitlement to a TDIU is also remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file and undertake efforts to verify the Veteran's current mailing address.

2.  THEN, forward the ENTIRETY of the Veteran's claims file (the physical, VBMS, and Virtual VA files) to the October 2014 VA examiner for an addendum opinion.  Following a review of the COMPLETE claims file in its physical and virtual forms, the October 2014 VA examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss disability is etiologically related to his active service, to include the conceded noise exposure therein.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's reported tinnitus is etiologically related to his active service, to include the conceded noise exposure therein or his service-connected right ear hearing loss disability.  

A complete rationale for all opinions expressed must be provided.  The examiner should specifically address the shift in left ear hearing acuity demonstrated between the Veteran's January 1975 separation examination and the June 1975 VA audiological evaluation, conducted one month after separation.  

If the October 2014 VA examiner is unavailable, the Veteran should be afforded a NEW VA audiological evaluation by an examiner with sufficient expertise to provide the requested opinions following review of the claims file.  

3.  Thereafter, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


